DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Applicant has, in paragraphs 35, 41, 48, described “an error event in one or more types of error events”.  It is unclear how a “type” of event can itself have an error event. In paragraph 58, Applicant describes “for a given type of error event in the list of one or more types of error events”. While the sentence this statement appears in is itself unclear, it perhaps more closely relates what Applicant was intending: a type of error event of a plurality types. Or perhaps it is detecting an error event which may have a type.
In paragraph 58, “In addition, for a given type of error event in the list of one or more types of error events may include one or more commands, each of which may include a command string and the associated argument(s).” is unclear. Examiner guesses that, given the context of mapping events to commands, this may have been meant to be written as “In addition, for a given type of error event, in the list of one or more types of error events, the error event may [[include]] map to one or more commands, each of which may include a command string and the associated argument(s).”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claims 1, 11, 19, and consequently claims 2-10, 12-18, and 20, Applicant claims “an error event in one or more types of error events”. It is unclear how a “type” of event can itself have an error event. In paragraph 58, Applicant describes “for a given type of error event in the list of one or more types of error events”. While the sentence this statement appears in is itself unclear, it perhaps more closely relates what Applicant was intending: a type of error event of a plurality types. Or perhaps it is detecting an error event which may have a type. For the purpose of examination, it is interpreted as the latter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 11-14, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20120297254 to Shazly in view of US20110270957 to Phan et al.

Referring to claim 1, Shazly discloses an electronic device, comprising: memory coupled to a processor (Figure 1.), wherein the electronic device is configured to: 	process in accord with operations of the electronic device (Paragraph 29, 30, “FIG. 1 illustrates an embodiment of a system for providing on demand tracing according to the present invention. The system comprises a computer 101 operationally coupled to a processor 102, a computer readable medium 103, and memory 105. The computer readable medium 103 stores computer readable program code 104. The processor 102 executes the program code 104 to provide the on demand tracing according to the various embodiments of the present invention. The embodiments of the method for on demand tracing allows for the output of specified trace statements within the application code based on the application's behavior. The output of trace data is initiated by a defined trigger event. When a trigger event occurs, the output of trace data begins, and some predetermined number of trace statements before and after the trigger event is output. When a defined trace ending event occurs, the output of trace data is terminated while the application code continues to execute. If another trigger event occurs, then data is once again output until the trace ending event occurs. This process may continue until the running of the application ends, either normally or abnormally.”);	store, in the memory, information associated with operation of the electronic device during the communicating and the processing (Paragraph 43, “As the trace statements in the application code 106 calls the traceWrite method, trace statements are written to the circular trace buffer 108 (505). The writing of the trace statements to the circular trace buffer 108 are controlled by the trace, traceLevel, traceBuffer, TraceStatementSize and traceFileName parameters. Each time the traceWrite method writes a trace statement to the circular trace buffer 108, the traceWrite method in turn calls the tracePrint method. The tracePrint method has been initialized with the logic to determine whether a trigger event has occurred, as defined by the triggerName, triggerOperator, triggerValue, and triggerLogic parameters. The tracePrint method determines whether a trigger event has occurred (506). In response to determining that a trigger event has occurred, the tracePrint method determines the type of trigger event. In response to determining that the trigger event type is a new outputting of trace statements (507), the tracePrint method outputs the traceBefore number of trace statements in the circular trace buffer 108 from before the trigger event (508) and the current trace statement from the circular trace buffer 108 to the output file 109 defined by traceFileName (509). In the case where the trigger event occurs before the outputting of trace statements in response to a previous trigger event has ended the tracePrint method determines that the trigger event type is an in-progress outputting of trace statements (510). In response, the tracePrint method determines whether the number of trace statements in the circular trace buffer 108 is less than traceAfterFreq (511). In response to determining that the number of trace statements in the circular trace buffer 108 is less than traceAfterFreq, no trace statements are output, and new statements continue to be written to the circular trace buffer 108 (505). In response to determining that the number of trace statements in the circular trace buffer 108 is greater than or equal to traceAfterFreq (511), the trace statements are output from the circular trace buffer 108 to the trace output file 109 (512). The tracePrint method then decrements the traceAfterCounter by the number of trace statements outputted in step 512 (513).” Paragraph 46, “FIG. 6 illustrates a logical block diagram of an alternative embodiment of a system for on demand tracing according to the present invention. In this embodiment, the tracePrint method is invoked by a secondary program 601 that shares access to the configuration file 107 and the circular trace buffer 108 with the application code 106. The tracePrint method performs the outputting of the trace statements in the same manner as set forth above. With the embodiment illustrated in FIG. 2, if the application code 106 suffers a catastrophic failure at the time of a trigger event, or during the outputting of trace statements in response to the trigger event, trace statements in the circular trace buffer 108 at the time of failure may be lost since the invocation of the tracePrint method would cease. With the embodiment illustrated in FIG. 6, since the tracePrint method is invoked by a secondary program 601, the tracePrint method may continue outputting trace statements from the circular trace buffer 108 even after the catastrophic failure of the application code 106.”); 	analyze, using an error-event monitor in the electronic device, at least a portion of the stored information during a time interval to detect an occurrence of an “error event in one or more types of error events” (see 112b rejection above) in the electronic device (Paragraph 47, “The secondary program may be prompted to invoke the tracePrint method using a variety of mechanisms, including but not limited to: polling, shared interrupt, or shared control variables. With polling, the tracePrint method periodically examines the circular trace buffer 108 to determine if any of the conditions has occurred that calls for the outputting of trace statements. With a shared interrupt, when the traceWrite method writes a trace statement to the circular trace buffer 108, an interrupt is triggered. The secondary program 601 sees the interrupt and examines the circular trace buffer 108 to determine if any of the conditions has occurred that calls for the outputting of trace statements. With shared control variables, the control variables are stored in shared memory (not shown), and both the application code 106 and the secondary program 601 can access the shared control variables. By examining the values of the shared control variables, the tracePrint method may determine if any of the conditions has occurred that calls for the outputting of trace statements.”); and 	when the error event occurs during the time interval, perform a remedial action and persist, in the memory, at least a second portion of the stored information associated with the error event (From paragraph 31, “For example, the tracePrint may output trace statements to a trace output file 109 in persistent storage, also known as "writing to disk". Other manners of outputting the trace statements may be used, for example, outputting to a printer.”).
	Although Shazly does not specifically disclose an interface circuit configured to communicate one or more packets or frames; a processor, coupled to the interface circuit, configured to process the one or more packets or frames, or contents of the one or more packets or frames; and wherein the electronic device is configured to: communicate, using the interface circuit, the one or more packets or frames; process, using the processor, the one or more packets or frames, or contents of the one or more packets or frames, having a device comprising such an interface and processor for processing packets/frames/content is very well known in the art. An example of this is shown by Phan, see for example, from paragraph 61, 62, “FIG. 4 is a block diagram of an exemplary switching or routing device in accordance with an embodiment of the invention. Switching or routing device 401 may be configured with multiple ports 402. The ports 402 may be controlled by one or more controller ASICs (application specific integrated circuits) 404. The device 401 may transfer (i.e. "switch" or "route") packets between ports by way of a conventional switch or router core 408 which interconnects the ports. A system processor 410 and working memory 412 may be used to control device 401. For example, a log manager 414 may be implemented as code in working memory 412 which is being executed by the system processor 410 of device 401. Working memory 412 may also include log buffer 415.” It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collect information for a router/switch because, as shown by Phan, from paragraph 1, 2, “In conventional network computing environments, a number of network devices are used to efficiently transfer data over the network, for example to and from network nodes. Routers and switches are in general network devices which segregate information flows over various segments of a computer network. Unless otherwise indicated, the phrase "network devices" includes both network-attached devices (e.g., network management systems) and network infrastructure devices. The network devices may be monitored for conditions that warrants administrative attention. Thus, when an anomaly is detected, a network administrator may review an event record that describes any network problem that disrupts or threatens to disrupt the exchange of information.”

Referring to claim 2, Shazly and Phan discloses the error event does not occur during the time interval, the electronic device is configured to overwrite, in the memory, the stored information with additional information associated with operation of the electronic device during subsequent communicating and processing (From paragraph 34, “Note that the writing of trace statements to the circular trace buffer 108 continues as long as the application code 106 continues to execute, regardless of whether an outputting of trace statements is in progress.” Paragraph 36, “The traceBuffer parameter controls the number of trace statements to store in the circular trace buffer 108 at a time. For example, with traceBuffer=100, a maximum of 100 trace statements are stored in the circular trace buffer 108 at a time. These 100 trace statements would be continuously overwritten with new trace statements. The traceStatementSize parameter controls the maximum number of bytes for each trace statement. For example, with traceStatementSize=300, each trace statement is limited to a maximum of 300 bytes. The traceFileName parameter defines the full file name of the trace output file 109, if any, to which the trace statements are written.”).

Referring to claim 3, Shazly and Phan discloses the electronic device comprises a router or a switch (Phan, see for example, from paragraph 61, 62, “FIG. 4 is a block diagram of an exemplary switching or routing device in accordance with an embodiment of the invention. Switching or routing device 401 may be configured with multiple ports 402. The ports 402 may be controlled by one or more controller ASICs (application specific integrated circuits) 404. The device 401 may transfer (i.e. "switch" or "route") packets between ports by way of a conventional switch or router core 408 which interconnects the ports. A system processor 410 and working memory 412 may be used to control device 401. For example, a log manager 414 may be implemented as code in working memory 412 which is being executed by the system processor 410 of device 401. Working memory 412 may also include log buffer 415.”).

Referring to claim 4, Shazly and Phan discloses the stored information comprises one or more of state information for the interface circuit, state information for the processor, or information associated with the one or more packets or frames (For example, Shazly discloses tracing operations of the device, which in combination with Phan may be a router, thereby showing information “associated” with packets/frames is stored.).

Referring to claim 7, Shazly and Phan discloses the error-event monitor is implemented as error-event program instructions executed by the processor (Paragraph 29, 30, “FIG. 1 illustrates an embodiment of a system for providing on demand tracing according to the present invention. The system comprises a computer 101 operationally coupled to a processor 102, a computer readable medium 103, and memory 105. The computer readable medium 103 stores computer readable program code 104. The processor 102 executes the program code 104 to provide the on demand tracing according to the various embodiments of the present invention. The embodiments of the method for on demand tracing allows for the output of specified trace statements within the application code based on the application's behavior. The output of trace data is initiated by a defined trigger event. When a trigger event occurs, the output of trace data begins, and some predetermined number of trace statements before and after the trigger event is output. When a defined trace ending event occurs, the output of trace data is terminated while the application code continues to execute. If another trigger event occurs, then data is once again output until the trace ending event occurs. This process may continue until the running of the application ends, either normally or abnormally.”).

Referring to claim 8, Shazly and Phan discloses the error-event monitor is implemented using a circuit (Paragraph 29, 30, “FIG. 1 illustrates an embodiment of a system for providing on demand tracing according to the present invention. The system comprises a computer 101 operationally coupled to a processor 102, a computer readable medium 103, and memory 105. The computer readable medium 103 stores computer readable program code 104. The processor 102 executes the program code 104 to provide the on demand tracing according to the various embodiments of the present invention. The embodiments of the method for on demand tracing allows for the output of specified trace statements within the application code based on the application's behavior. The output of trace data is initiated by a defined trigger event. When a trigger event occurs, the output of trace data begins, and some predetermined number of trace statements before and after the trigger event is output. When a defined trace ending event occurs, the output of trace data is terminated while the application code continues to execute. If another trigger event occurs, then data is once again output until the trace ending event occurs. This process may continue until the running of the application ends, either normally or abnormally.”)

Referring to claims 11-14, 16, 19, and 20, see rejection of claims 1-4 and 7 above.


Claims 5, 6, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shazly and Phan as applied to claims 1 and 11 above, and further in view of Official notice.

Referring to claim 5, although Shazly and Phan does not specifically disclose when the error event occurs, the error-event monitor is configured to increment a stored statistic for an associated type of error event, counting types of events is very well known in the art. Examiner takes official notice for counting occurrences of something. It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to count events because it can tell a user how many of something in particular. For Shazly and Phan in particular, they are interested in testing/debug, for which a count may aid in pointing out items of interest.

Referring to claim 6, although Shazly and Phan does not specifically disclose when the error event occurs, the 5error-event monitor is configured to store timestamp information in the memory, timestamping information is very well known in the art. Examiner takes official notice for timestamped data. It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to timestamp data because it can the time order of events. For Shazly and Phan in particular, they are interested in testing/debug, for which a timestamp can point out ordering of occurrence leading up to the point of failure.

Referring to claim 15, see rejection of claims 5 and 6 above, wherein Shazy and Phan are combined with Official notice for both counting occurrences and timestamping as shown above.


Claims 9, 10, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shazly and Phan as applied to claims 1 and 11 above, and further in view of WO2013105790A1 to Kim et al.

Referring to claim 9, although Shazly and Phan do not specifically disclose the remedial action comprises providing, using the interface circuit, a notification message addressed to a computer, notifying a computer as part of remedy is known in the art. An example of this is shown by Kim, from paragraph 37, “The UE 200 reestablishes the connection at step 235. If the UE 200 enters the connection mode, it sends the eNB 205 an indicator indicating whether any available log is present at step 240. That is, the UE 200 notifies the eNB 205 of presence/absence of logged MDT measurement information. The eNB 205 may request the UE to report MDT measurement information depending on the situation. If the eNB 205 requests the UE 200 for MDT measurement information report, the UE 200 reports the MDT measurement -7 5415413_1 (GHMatters) P97155.AU information logged until then and discards the logged information. If the eNB 205 does not request the UE 200 for MDT measurement information report, the UE 200 retains the logged information constantly.” It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to notify because, as shown by Kim from paragraph 3 and 37, it enables the reporting of test data.

Referring to claim 10, Shazly, Phan, and Kim discloses in response to the notification, the electronic device is configured to: receive, using the interface circuit, a request associated with a second computer for the stored information associated with the error event; and provide, using the interface circuit, the stored information associated with the error event in response to the request (Kim, from paragraph 37, “The UE 200 reestablishes the connection at step 235. If the UE 200 enters the connection mode, it sends the eNB 205 an indicator indicating whether any available log is present at step 240. That is, the UE 200 notifies the eNB 205 of presence/absence of logged MDT measurement information. The eNB 205 may request the UE to report MDT measurement information depending on the situation. If the eNB 205 requests the UE 200 for MDT measurement information report, the UE 200 reports the MDT measurement -7 5415413_1 (GHMatters) P97155.AU information logged until then and discards the logged information. If the eNB 205 does not request the UE 200 for MDT measurement information report, the UE 200 retains the logged information constantly.”).

Referring to claims 17 and 18, see rejection of claims 9 and 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See notice of references cited.
US6618775, see abstract.
US20080244327, see paragraphs 25-27.
US20130179732, see abstract.
US20150242293, see figure 6.
US7464301, see abstract.
US11204821, see abstract.
US20020166083, see abstract.
US20120113822, see paragraph 40.
US20130185601, see abstract.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656. The examiner can normally be reached weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL CHU/Primary Examiner, Art Unit 2114